Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Larson on Wednesday June 30, 2021
The application has been amended as follows: 
 
Please replace the previously amended claim 11 (as amended by Examiner’s amendment of 05262021), with the following:

11. (Currently Amended)	A method of applying torque to a work piece comprising:
providing a tool having a housing with opposing first and second ends with first and second housing portions coupled together, the housing having a housing longitudinal axis, the first and second housing portions having respective first and second stiffnesses, wherein the second stiffness is greater than the first stiffness, a flexible plate coupled to a lateral side of the housing, wherein the flexible plate is more flexible than the housing, and the tool includes an input adapted to receive a torque and transfer the torque to an output, the output further adapted to transfer a least a portion of the torque to the work piece;
coupling a support to [[a]] the lateral side of the housing, the support having a support longitudinal axis extending from the housing substantially perpendicular to the housing longitudinal axis and adapted to provide structural stability to the tool during use, wherein the support abuts the flexible plate; and
applying the torque to the input, thus causing at least a portion of the torque to be transferred from the input to the output.




	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
		
								/Hadi Shakeri/
June 30, 2021						Primary Examiner, Art Unit 3723